PER CURIAM.
This is an appeal from a judgment of the probate division of the circuit court of Cape Girardeau County in which the appellant is the attorney for the estate. He is appealing the trial court’s fee award.
Appellant has filed a motion to supplement the record on appeal. It is denied.
The attorney for one of the heirs of the deceased has filed a motion to change the style of the case. It is granted by eliminating the designation of Richard Lange as respondent from the caption.
The appellant in his point relied on submits only that the decision to reduce the amount of his requested attorney fee was against the weight of the evidence or not supported by substantial evidence.
This court has reviewed the numerous exhibits, the legal file, the transcript, and the record of an action which was brought to quiet the title to certain real property, a portion of which was an estate asset. A thorough study of the entire record shows conclusively that the trial court did not err in its fee award. An extended opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).